841DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “a target rack comprises a first curve and a second curve between said first scoring riser and said second scoring riser” is structurally not well defined. From the specification and drawings, it appears there is only a single curve 14 between first scoring riser 12a and second scoring riser 12b) so it is unclear what structurally defines a first curve and a second curve as now claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (RE 28467) in view of Mattson (U.S.20060097454) in further view of Baculy (U.S. 20110278796)
Regarding claim 1, Curtiss discloses a game assembly comprising: 
at least one target rack (Fig. 1, target rack 2), each target rack consisting of vertically configured first and second scoring riser (Fig. 1, vertical first riser 20, vertical second riser 22);5 
at least one throwing device (Fig. 2, throwing device 4) configured in a ring shape (Fig. 7 ring 67)
and wherein each of said at least one target rack has a bottom double stake structure or a base (Col. 3 Lns. 1-5, inverted U-shaped frame section 6);
wherein each target rack comprises a first curve and a second curve between said first scoring riser and said second scoring riser (see annotated figure below)

    PNG
    media_image1.png
    303
    398
    media_image1.png
    Greyscale

said first and second curve and said first and second scoring riser together providing means for supporting the at least one throwing device (Fig. 3, first and second riser 20, 22 together with first and second curve, support throwing device)
However, Curtiss does not disclose said throwing device configured in a ring shape with an inside diameter greater than the distance between said first scoring riser and second scoring riser
a container for storing said at least one target rack and said at least one throwing device
an inside diameter greater than the distance between said first scoring riser and second scoring riser
wherein the distance between the first scoring riser and the second scoring riser is no greater than the inside diameter of the throwing device 
Mattson teaches (Fig. 4) a container (22) for storing said at least one rack and said at least one throwing device
However, Mattson does not disclose said throwing device configured in a ring shape with an inside diameter greater than the distance between said first scoring riser and second scoring riser
wherein the distance between the first scoring riser and the second scoring riser is no greater than the inside diameter of the throwing device 
Baculy discloses said throwing device configured in a ring shape (Fig. 1, throwing device 12 has ring shape) with an inside diameter greater than the distance between said first scoring riser and second scoring riser (Par. 15, ring 12 circumscribes two adjacent posts, i.e. inside diameter is greater than distance between first and second riser)
wherein the distance between the first scoring riser and the second scoring riser is no greater than the inside diameter of the throwing device (Par. 15, ring 12 circumscribes two adjacent posts, i.e. distance between two risers is no greater than inside diameter of throwing device)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the portable tossing game of Curtiss with the carrying bag (Par. 25 Lns. 1-5), as taught by Mattson to provide Curtiss with the advantage of providing an easily portable storage device for game components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the portable tossing game of Curtiss with the spaced risers and throwing ring, as taught by Baculy to provide Curtiss with the feature of providing a throwing game with enhanced scoring opportunities. (Par. 15)
Regarding claim 2, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Curtiss further teaches wherein said at least one throwing device is a plurality (Col. 3 Lns. 47-48, throwing members 4, referenced as members (i.e. plurality)) of 10 throwing devices.
Regarding claim 4, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Curtiss does not disclose at least one of said at least one throwing device is fabricated from rope
Baculy discloses at least one of said at least one throwing device is fabricated from rope (Par. 15 Lns. 13-14, rope or rope-like material)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Curtiss to incorporate the teachings of Baculy since Curtiss discloses a tossing game and Baculy discloses ring toss game and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of using a preferred material to reduce the potential for injury (Par. 15 Lns. 10-11) and “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See MPEP 2144.07 See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07
Regarding claim 5, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Curtiss does not disclose said first scoring riser and said second scoring riser have different lengths.
Baculy discloses said first scoring riser and said second scoring riser have different lengths (Par. 12 Lns. 12-13, different heights).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the riser structure of the targets of Curtiss with the riser structure of different lengths, as taught by Baculy to provide Curtiss with the advantage of providing variability of targets in a game
Regarding claim 6, Curtiss discloses the claimed invention substantially as claimed, as set forth below in claim 1.
However, Curtiss does not disclose said first scoring riser of each of said at least one target rack is about 14-18 inches in height and said second riser is about 12-16 inches in height.
While Baculy does not explicitly disclose said first scoring riser of each of said at least one target rack is about 14-18 inches in height and said second scoring riser is about 12-16 inches in height, Baculy discloses a first and second riser of different heights (Par. 12 Lns. 12-16, posts 20, 22) and one of ordinary skill in the art would have readily recognized this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the riser structure of the targets of Curtiss with the riser structure of different lengths, as taught by Baculy to provide Curtiss with the advantage of providing variability of targets in a game
Regarding claim 7, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Curtiss further discloses at least one target rack has a bottom double stake structure (See Fig. 1, legs 8, 10 end in stake 15, creating double stake structure). 
While Curtiss does not explicitly state each of said spike of said double stake structure is 25 at least 8 inches in length, this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A)and one of ordinary skill in the art would have readily recognized and found obvious to make the stakes taught by Curtiss an appropriate length to grip the ground and would not perform differently than the claimed invention. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Curtiss to be the claimed 8 inches in length as the stakes would not perform differently than he claimed invention and would be of a sufficient length to grip the ground. 
Regarding claim 8, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Curtiss further discloses at least one target rack has a base (Col. 3 Lns. 1-5, inverted U-shaped frame section 6)
While Curtiss does not explicitly disclose and wherein said base is from about 20-28 inches in length this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A) and one of ordinary skill in the art would have readily recognized and found obvious to make the base taught by Curtiss an appropriate size to stabilize the structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Curtiss to be the claimed 28 inches in length as the base would not perform differently than he claimed invention and would be of a sufficient length to stabilize the device
Regarding claim 21, Curtiss discloses the claimed invention substantially as claimed, as set forth below in claim 1.
Curtiss further discloses each of said at least one rack has a bottom double stake structure integral with said rack (see Fig. 1, stakes 15 are integral with rack). 
While Curtiss does not explicitly state each of said spike of said double stake structure is 25 at least 8 inches in length, this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A) 
While Curtiss does not explicitly disclose each of said at least one rack is constructed from bamboo, it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See MPEP 2144.07
However, Curtiss does not disclose said first scoring riser of each of said at least one target rack is about 14-18 inches in height and said second scoring riser is about 12-16 inches in height.
While Baculy does not explicitly disclose said first scoring riser of each of said at least one target rack is about 14-18 inches in height and said second scoring riser is about 12-16 inches in height, Baculy discloses a first and second riser of different heights (Par. 12 Lns. 12-16, posts 20, 22) and one of ordinary skill in the art would have readily recognized this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the riser structure of the targets of Curtiss with the riser structure of different lengths, as taught by Baculy to provide Curtiss with the advantage of providing variability of targets in a game

Claim 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (RE 28467) and Mattson (U.S.20060097454) and Baculy (U.S. 20110278796) in view of Cunningham (U.S. 5954337)
Regarding claim 9, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Curtiss does not disclose each target rack is removably attached to either of 30 said double stake structure or said base.
Cunningham further teaches each target rack is removably attached (Col. 3 Lns. 9-17) to either of 30 said double stake structure or said base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target rack of Curtiss with the removably attached target rack, as taught by Cunningham to provide Curtiss with the advantage of providing increased portability and would be a matter of integral vs separable parts (See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 (V)(C)
Regarding claim 22, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Curtiss does not disclose said first riser of each of said at least one target rack is about 14-18 inches in height and said second riser is about 12-16 inches in height and each target rack is removably attached to either of 30 said double stake structure or said base.
While Baculy does not explicitly disclose said first riser of each of said at least one target rack is about 14-18 inches in height and said second riser is about 12-16 inches in height, Baculy discloses a first and second riser of different heights (Par. 12 Lns. 12-16, posts 20, 22) and one of ordinary skill in the art would have readily recognized this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A)
However, Baculy does not disclose each target rack is removably attached to either of 30 said double stake structure or said base.
Cunningham further teaches each target rack is removably attached (Col. 3 Lns. 9-17) to either of 30 said double stake structure or said base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the riser structure of the targets of Curtiss with the riser structure of different lengths, as taught by Baculy to provide Curtiss with the advantage of providing variability of targets in a game
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target rack of Curtiss with the removably attached target rack, as taught by Cunningham to provide Curtiss with the advantage of providing increased portability and would be a matter of integral vs separable parts (See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 (V)(C)

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (RE 28467) and Mattson (U.S.20060097454) and Baculy (U.S. 20110278796) in view of Crompton (U.S. 5067727)
Regarding claim 23, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Curtiss does not disclose at least one throwing device further comprises a weighted portion.
Crompton discloses at least one throwing device further comprises a weighted portion (Col. 2 Lns. 55-60, rings have weights such as pebbles to add weight to throwing device)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the throwing device of Curtiss with the weighted throwing device, as disclosed by Crompton to minimize the throwing ring from bouncing off the target board after impact (Abstract)
Regarding claim 24, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 4.
However, Curtiss does not disclose at least one throwing device further comprises a weighted portion.
Crompton discloses at least one throwing device further comprises a weighted portion (Col. 2 Lns. 55-60, rings have weights such as pebbles to add weight to throwing device)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the throwing device of Curtiss with the weighted throwing device, as disclosed by Crompton to minimize the throwing ring from bouncing off the target board after impact (Abstract)

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Regarding the arguments directed towards Curtiss and the “curved” limitation, as seen above, Curtiss discloses a first curve and second curve, as there is a curve between the member 18 and riser 20 and another curve between member 18 and riser 22, therefore, disclose the first and second curve as claimed. 
 Regarding the point the configuration is significant because the curve and riser together provides a means for supporting the ring shaped throwing device, it is argued that this configuration does not provide a new and unobvious function, and therefore lacks significance, Curtiss also provides a means for supporting the throwing device, in the same manner as disclosed by the applicant. Therefore, the curve in and of itself is not patentably distinct nor does it appear to hold patentable weight. 
Regarding the arguments that Curtiss would allow a throwing device to slide along the base, this is not relevant to the shape between the riser, as whether or not the curve is present, the device would function as a means for supporting the throwing device. 
Regarding the applicant arguments directed towards claim 3 and Houle, Houle is no longer used and therefore the argument is moot. As seen by the newly cited reference Baculy regarding the ring shaped throwing object and therefore could only register with one leg for a single scoring option, Baculy discloses the risers can spaced such that the ring can encircle both risers, or a single riser to therefore give multiple scoring options, which when taken in combination with Curtiss, the combination as a whole would provide similar scoring options to the claimed invention. 
Further, it is argued the fact that Curtiss discloses a horseshoe game would not prevent one of ordinary skill from readily recognizing the ring toss game of Baculy to be an alternative shape throwing game and would be a matter of change in shape as the function of both Curtiss and Baculy remain unchanged, i.e. both are tossing a projectile towards a target with the intent of landing the projectile onto the target.
Regarding claims 4-6, 9, 21 and 22, no new arguments were presented. 
Regarding claims 23-24, the new claims have been addressed as seen above. 
Therefore, the rejection is seen above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711